Exhibit 10.29

FIFTH AMENDMENT TO LEASE

THIS FIFTH AMENDMENT TO LEASE (this “Fifth Amendment”) is made as of December 9,
2015, by and between ARE-MA REGION NO. 38, LLC, a Delaware limited liability
company (“Landlord”), and SAGE THERAPEUTICS, INC., a Delaware corporation
(“Tenant”).

RECITALS

A. Landlord and Tenant are now parties to that certain Lease Agreement dated as
of December 21, 2011, as amended by that certain First Amendment to Lease dated
as of October 26, 2012, as further amended by that certain Second Amendment to
Lease dated as of May 9, 2013, as further amended by that certain Third
Amendment to Lease dated as of September 9, 2015 (the “Third Amendment”), and as
further amended by that certain Fourth Amendment to Lease dated as of
October 27, 2015 (as amended, the “Lease”). Pursuant to the Lease, Tenant leases
certain premises consisting of approximately 22,067 rentable square feet of
space (“Premises”) in a building located at 215 First Street, Cambridge,
Massachusetts (“Building”). The Premises are more particularly described in the
Lease. Capitalized terms used herein without definition shall have the meanings
defined for such terms in the Lease.

B. Landlord and Tenant desire, subject to the terms and conditions set forth
below, to amend the Lease to, amend the terms of Section 4 of the Third
Amendment.

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

1. Third Expansion Premises Base Rent. Effective as of the date of the Third
Amendment, Section 4 of the Third Amendment is deleted in its entirety and
replaced with the following:

“4. Base Rent.

a. Current Premises. Tenant shall continue to pay Base Rent for the Current
Premises as provided for in the Lease through December 31, 2015. For the period
commencing on January 1, 2016, through February 28, 2016, Tenant shall pay Base
Rent for the Current Premises in the amount of $47.50 per rentable square foot
of the Current Premises per year. For the period commencing March 1, 2016,
through February 28, 2017, Tenant shall pay Base Rent for the Current Premises
in the amount of $48.50 per rentable square foot of the Current Premises per
year. Commencing on March 1, 2017, Tenant shall commence paying Base Rent for
the Current Premises at the same Base Rent per rentable square foot that Tenant
is then paying for the Third Expansion Premises, as adjusted pursuant to
Section 4(b) below.

b. Third Expansion Premises. Commencing on the “Third Expansion Premises Rent
Commencement Date”, which shall be the earlier to occur of (i) the Third
Expansion Premises Commencement Date, or (ii) March 1, 2016, Tenant shall pay
Base Rent for the Third Expansion Premises in the amount of $50.00 per rentable
square foot of the Third Expansion Premises per year. Base Rent for the Third
Expansion Premises shall be increased on each annual anniversary of Third
Expansion Premises Rent Commencement Date by $1.00 per rentable square foot of
the Third Expansion Premises per year. Base Rent for the Third Expansion
Premises, as so adjusted, shall thereafter be due as provided herein.”

 

LOGO [g111598001.jpg]

1



--------------------------------------------------------------------------------

2. Brokers. Landlord and Tenant each represents and warrants that it has not
dealt with any broker, agent or other person (collectively, “Broker”) in
connection with the transaction reflected in this Fifth Amendment and that no
Broker brought about this transaction, other than Transwestern RBJ and Cushman &
Wakefield. Landlord and Tenant each hereby agrees to indemnify and hold the
other harmless from and against any claims by any Broker claiming a commission
or other form of compensation by virtue of having dealt with Tenant or Landlord,
as applicable, with regard to this leasing transaction.

 

3. OFAC. Tenant and Landlord are currently (a) in compliance with and shall at
all times during the Term of the Lease remain in compliance with the regulations
of the Office of Foreign Assets Control (“OFAC”) of the U.S. Department of
Treasury and any statute, executive order, or regulation relating thereto
(collectively, the “OFAC Rules”), (b) not listed on, and shall not during the
term of the Lease be listed on, the Specially Designated Nationals and Blocked
Persons List, Foreign Sanctions Evaders List or the Sectoral Sanctions
Identifications List, which are all maintained by OFAC and/or on any other
similar list maintained by OFAC or other governmental authority pursuant to any
authorizing statute, executive order, or regulation, and (c) not a person or
entity with whom a U.S. person is prohibited from conducting business under the
OFAC Rules.

 

4. Miscellaneous.

a. This Fifth Amendment is the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous oral
and written agreements and discussions. This Fifth Amendment may be amended only
by an agreement in writing, signed by the parties hereto.

b. This Fifth Amendment is binding upon and shall inure to the benefit of the
parties hereto, their respective successors and assigns.

c. This Fifth Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Fifth Amendment attached thereto.

d. Except as amended and/or modified by this Fifth Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this Fifth Amendment. In the
event of any conflict between the provisions of this Fifth Amendment and the
provisions of the Lease, the provisions of this Fifth Amendment shall prevail.
Whether or not specifically amended by this Fifth Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this Fifth Amendment.

[Signatures are on the next page]

 

LOGO [g111598001.jpg]

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amendment as of
the day and year first above written.

 

TENANT:

SAGE THERAPEUTICS, INC.,

a Delaware corporation

By:    /s/ Anne Marie Cook Its:   SVP, General Counsel LANDLORD:

ARE-MA REGION NO. 38, LLC,

a Delaware limited liability company

By:   ALEXANDRIA REAL ESTATE
EQUITIES, L.P.,   a Delaware limited partnership, managing member   By:   
ARE-QRS CORP.,    

a Maryland corporation,

general partner

    By:    LOGO [g111598037.jpg]     Its:   Eric S. Johnson       Senior Vice
President       RE Legal Affairs

 

LOGO [g111598001.jpg]

3